DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3, 6-9, and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eichorn et al. (US Pub. No. 2012/0100910 A1 hereinafter referred to as Eichorn) in view of Perlman et al. (US Pub. No. 2010/0167816 A1 hereinafter referred to as Perlman) and El-Mahdy et al. (US Pub. No. 2010/0153653 A1 hereinafter referred to as El-Madhy).
As per claims 1 and 7, Eichorn teaches a system and method for facilitating streaming of media streams from a game console (abstract and Fig. 3, item 340), the system comprising: non-transient electronic storage media that store a cache, the game console including the non-transient electronic storage media (Fig. 3, items 338 and 340 and paragraphs [0011] and [0015] teaches a gaming console comprising a cache for processing the video for streaming and memory for storing video and software information); and one or more processors configured to execute computer program modules (paragraphs [0011] see processor carrying out software steps stored in memory), the computer program modules comprising: a game module configured to execute an instance of a game world, the game module being configured to generate, based on the game world, a primary view of the game world for local viewing (paragraphs [0014]-[0015] see car racing or boxing); a communication module configured to obtain action requests specifying in-game actions, wherein the game module is configured to implement requested actions in the instance of the game world (paragraphs [0015]-[0016] gameplay is carried out); an encoding module configured to generate, at the game console, a media stream including a secondary view of the game world, wherein the secondary view is a lower-quality version of the primary view, the encoding module being configured such that the generation of the media stream (paragraphs [0014]-[0016] gameplay is recorded at a lower quality) includes: one or more of portions of the primary view or instructions for encoding the portions of the primary view (paragraphs [0014]-[0016] see tags and paragraphs [0023]-[0024] encoding the stored video); and encoding the portions of the primary view to produce the secondary view (paragraphs [0015], [0018], and [0031] see selecting of camera views beyond just the user’s or first person).  Eichorn does not specifically teach the steps of 
As per claims 2 and 8, Eichorn does not teach a system or method wherein the encoding module includes code that indicates the prefetching to the cache and the encoding to produce the secondary view.  However, Eichorn does teach an encoding step that includes multiple viewpoints (paragraphs [0015], [0018], and [0031] see selecting of camera views beyond just the user’s or first person) and El-Mahdy teaches a computer system comprising prefetching data to a cache for processing in order to improve system performance (abstract).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Eichorn with Perlman and El-Mahdy, since Eichorn is modifiable to include the system performance steps of El-Mahdy to allow for speeding up of the process in order to be less taxing on a user’s game console during play.
 As per claims 3 and 9, Eichorn teaches a system and method wherein the one or more processors include a first processor of a first processor type and a second processor of a second processor type different from the first processor type, and wherein the code indicates execution of a first part of the code using the first processor and execution of a second part of the code using the 
As per claim 6 and 12, Eichorn teaches a system and method wherein the portions of the primary view are represented by a first set of numbers of a first number type, and the computer program modules comprise a number-type conversion module configured to convert the first set of numbers into a second set of numbers of a second number type, and wherein the encoding to produce the secondary view is based on the conversion (paragraphs [0015], [0018], and [0031] see selecting of camera views beyond just the user’s or first person with examiner recognizing that the data is stored as numbers (i.e. binary)).
Claim 4-5 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eichorn et al. (US Pub. No. 2012/0100910 A1 hereinafter referred to as Eichorn), Perlman et al. (US Pub. No. 2010/0167816 A1 hereinafter referred to as Perlman), and El-Mahdy et al. (US Pub. No. 2010/0153653 A1 hereinafter referred to as El-Madhy) in view of Demjaneko (US Pub. No. 2004/0073773 A1).
As per claims 4 and 10, Eichorn does not teach a system or method wherein the computer program modules comprises a vector processing module, the vector processing module including the encoding module such that the vector processing module is configured to initiate the prefetching to the cache and the encoding to produce the secondary view.  However, However, El-Mahdy teaches a computer system comprising prefetching data to a cache for processing in order to improve system performance (abstract) and Demjaneko teaches a vector processor which includes the steps of prefetching data (abstract and paragraphs [0720] and [0724]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Eichorn with Perlman, El-Mahdy, and Demjaneko, since Eichorn is modifiable to include the system 
As per claims 5 and 11, Eichorn does not teach a system or method wherein the vector processing module is configured to load, in parallel, one or more of a first portion of the portions or the instructions for encoding the first portion from the cache to a first register associated with the vector processing module, and one or more of a second portion of the portions or the instructions for encoding the second portion from the cache to a second register associated with the vector processing module, such that the encoding to produce the secondary view is based on the loading from the cache to the first and second registers.  However, Eichorn teaches a system comprising a multi-core processor for simultaneous processing (paragraph [0034]), El-Mahdy teaches a computer system comprising prefetching data to a cache for processing in order to improve system performance (abstract) and Demjaneko teaches a vector processor which includes the steps of prefetching data (abstract and paragraphs [0720] and [0724]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Eichorn with Perlman, El-Mahdy, and Demjaneko, since Eichorn is modifiable to include the system performance steps of El-Mahdy and Demjaneko to allow for speeding up of the process in order to be less taxing on a user’s game console during play including simultaneous vector processing steps to allow for quicker processing of gameplay.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10905963. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a broad scope of the parent claims without the addition of the other computing devices being directly streamed to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klemets et al. (US Pat. No. 7,548,948 B2) teaches a system for caching of streaming media content on the client-side.
Figueroa (US Pub. No. 2009/0258708 A1) teaches a gaming system for recording a player's gameplay.
Perlman et al. (US Pub. No. 2010/0167816 A1) teaches a computer system for multi-stream compression of video for streaming game play of an online game via a server.
Laakkonen et al. (US Pat. No. 9,005,036 B2) teaches a gaming system comprising included software for recording of player's game play in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	8/31/2021